July 20,     2015

  Michael         Gowan
  701757
  Robertson            Unit
  12071      FM    3522
  Abilene,         TX    79601
                                                                  BECE1VED M
                                                                COURT OP CRIMINAL APPEALS
  Abel      Acosta
  Clerk,      Court Criminal Appeals
                                                                      JUL 2 3 2015
  P.O.      Box 12308,          Capitol Station
  Austin,         TX    78711-2308                                 Ab©!As©s£a,Ct©rf<

      RE:   PD-0451-15



  Dear      Clerk:



  I     received          the        Case Details and Opinion for AP-76,291,    CHAVEZ,
  EX    PARTE      JUAN       MANUEL.


  Thank you!

  The Chavez             case   is    exactly on point with my case. Although the
  the. Court            .denied    my   PDR,  you kindly sent me this material. I
  am  hoping             I might      also get copies of the following from this
  Chavez      case:---.


  1.    02/24/2010 WRIT FILED HABEAS CORPUS
  2.    03/23/2010 BRIEF FILED APPLICANT
3,05/28/2010 BRIEF FILED STATE
  4.    06/10/2010 REPLY BRIEF FILED APPLICANT

  I am       pro        se,     so     this   request is made in good faith effort to
  effectively assist myself.

  Thank you for your service and consideration.


  Sincerely,